EXHIBIT 10.36

EXECUTION VERSION

STOCK SUBSCRIPTION AGREEMENT

STOCK SUBSCRIPTION AGREEMENT, dated as of February 27, 2008 (this “Agreement”),
by and among NCO Group, Inc., a Delaware corporation (the “Company”), One Equity
Partners II, L.P., a Cayman Islands limited partnership (“OEP II”), OEP II
Co-Investors, L.P., a Cayman Islands limited partnership (“OEP II Co-Invest”),
and OEP II Partners Co-Invest, L.P., a Cayman Islands limited partnership (“OEP
II Partners Co-Invest,” and together with OEP II and OEP Co-Invest, “OEP”) and
the several other individuals and entities listed on the signature pages hereto
(each a “Preemptive Purchaser” and collectively, the “Preemptive Purchasers”
and, together with OEP, each a “Purchaser” and collectively, the “Purchasers”).

WITNESSETH:

WHEREAS, on December 11, 2007, the Company, NCO Acquisition Sub, Inc., a
Delaware corporation and a direct wholly owned subsidiary of the Company
(“Acquisition Sub”), and Outsourcing Solutions Inc., a Delaware corporation
(“Target”), entered into an Agreement and Plan of Merger (the “Merger
Agreement”) pursuant to which, upon the terms and subject to the conditions set
forth therein, Acquisition Sub will merge with and into Target (the “Merger”)
with Target continuing as the surviving corporation and becoming a direct wholly
owned subsidiary of the Company;

WHEREAS, OEP has agreed to finance a portion of the Merger Consideration (as
defined in the Merger Agreement) through the purchase of Company Series A
Preferred Stock, Company Class L Common Stock and Company Class A Common Stock
in an aggregate amount of $210 million, subject to the terms and conditions set
forth herein;

WHEREAS, pursuant to Section 1.6 of the Stockholders Agreement, dated as of
November 15, 2006 (the “Stockholders Agreement”), by and among the Company, OEP
and the investors listed on the signature pages thereto (the “Investors”),
certain of the Investors have preemptive rights (the “Preemptive Rights”) in
connection with the issuance of shares of Company Series A Preferred Stock,
Company Class L Common Stock and Company Class A Common Stock to OEP;

WHEREAS, each Preemptive Purchaser has elected to exercise its Preemptive Rights
and purchase the number of Company Series A Preferred Stock, Company Class L
Common Stock and/or Company Class A Common Stock set forth opposite such
Preemptive Purchaser’s name on Schedule I attached hereto;

WHEREAS, in a single overall plan and transaction, each of the Purchasers,
acting severally and not jointly, desires to purchase from the Company, upon the
terms and subject to the conditions hereinafter set forth, newly issued shares
of Company Series A Preferred Stock, Company Class L Common Stock and/or Company
Class A Common Stock in consideration of each such Purchaser’s contribution to
the Company of cash, each such transaction to be consummated on the Closing Date
(as hereinafter defined) at the effective time of the Merger;

WHEREAS, the Company desires to issue and sell to the Purchasers, upon the terms
and subject to the conditions hereinafter set forth, newly issued shares of
Company Series



--------------------------------------------------------------------------------

A Preferred Stock, Company Class L Common Stock and/or Company Class A Common
Stock in consideration of each Purchaser’s contribution to the Company of cash,
each such transaction to be consummated on the Closing Date at the effective
time of the Merger;

WHEREAS, each Purchaser has conditioned its acquisition of the shares of Company
Series A Preferred Stock, Company Class L Common Stock and/or Company Class A
Common Stock to be acquired by such Purchaser hereunder on the Company making
certain representations, warranties, covenants and agreements hereunder and, in
order to induce such Purchaser to acquire such shares and in connection with the
transactions contemplated hereby, the Company is willing to make such
representations, warranties, covenants and agreements;

WHEREAS, the Company has conditioned its sale of the shares of Company Series A
Preferred Stock, Company Class L Common Stock and/or Company Class A Common
Stock to each Purchaser hereunder on each such Purchaser making certain
representations, warranties, covenants and agreements hereunder and, in order to
induce the Company to sell such shares and in connection with the transactions
contemplated hereby, each Purchaser is willing to make such representations,
warranties, covenants and agreements; and

WHEREAS, it is the intention of the parties hereto that the purchase by the
Purchasers from the Company of newly issued shares of Company Series A Preferred
Stock, Company Class L Common Stock and Company Class A Common Stock qualify for
treatment under Section 351 of the Internal Revenue Code of 1986, as amended
(the “Code”), for federal income tax purposes;

NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I.

ISSUANCE, SALE AND DELIVERY OF SHARES;

CONTRIBUTIONS; CLOSING; CERTAIN TAX MATTERS

SECTION 1.01. Issuance, Sale and Delivery of Shares; Contributions. Upon the
terms and subject to the conditions of this Agreement, on the Closing Date, the
Company shall issue, sell and deliver to each Purchaser, and each Purchaser,
acting severally and not jointly, shall purchase from the Company, (i) at a
purchase price of $237.50 per share, that number of shares of newly issued
Company Series A Preferred Stock as is set forth opposite such Purchaser’s name
under the heading “Shares of Company Series A Preferred Stock” on Schedule I
hereto, (ii) at a purchase price of $247.50 per share, that number of shares of
newly issued Company Class L Common Stock as is set forth opposite such
Purchaser’s name under the heading “Shares of Company Class L Common Stock” on
Schedule I hereto, and (iii) at a purchase price of $10.00 per share, that
number of shares of newly issued Company Class A Common Stock as is set forth
opposite such Purchaser’s name under the heading “Shares of Company Class A
Common Stock” on Schedule I hereto (such shares of Company Series A Preferred
Stock, Company Class L Common Stock and Company Class A Common Stock,
collectively, the “Shares”). Upon the terms and subject to the conditions of
this Agreement, on the Closing Date, as payment in full for the Shares being
issued to each such Purchaser hereunder, each Purchaser shall contribute to the
Company the amount of cash set forth opposite the name of such Purchaser under
the heading

 

2



--------------------------------------------------------------------------------

“Cash Purchase Price” on Schedule I hereto. All amounts of cash contributed to
the Company by the Purchasers in exchange for Shares hereunder shall be
delivered to the Company by wire transfer of immediately available funds to an
account designated by the Company to such Purchasers.

SECTION 1.02. Closing. Upon the terms and subject to the conditions of this
Agreement, the issuance, sale and delivery of the Shares contemplated by
Section 1.01 (the “Subscription Closing”) shall take place at the effective time
of the Merger at the same location as the Merger closing (such date being herein
called the “Closing Date”).

SECTION 1.03. Certain Tax Matters. The Company and the Purchasers shall, for all
federal, state and local income tax purposes, treat the transactions effected
pursuant to Section 1.01 as collectively constituting a transaction under
Section 351 of the Code, in which the Purchasers transfer property to the
Company in exchange for stock in the Company and immediately after the exchange
the Purchasers are in control (as defined in Section 368(c) of the Code) of the
Company.

ARTICLE II.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Purchasers that:

SECTION 2.01. Corporate Existence. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware.

SECTION 2.02. Authorization; Validity. The execution and delivery by the Company
of this Agreement and the consummation of the transactions contemplated hereby
(including the issuance, sale and delivery of the Shares) are within the
Company’s powers and have been duly authorized by all necessary corporate action
on the part of the Company. This Agreement has been duly executed and delivered
by the Company. This Agreement constitutes a valid and binding agreement of the
Company, enforceable against the Company in accordance with its terms, except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies and (iii) with
respect to provisions relating to indemnification and contribution, as limited
by considerations of public policy and by federal or state securities laws.

SECTION 2.03. Governmental Authorization. Assuming the accuracy of the
Purchasers’ representations and warranties set forth in Article III hereof, no
order, license, consent, authorization or approval of, or exemption by, or
action by or in respect of, or notice to, or filing or registration with, any
governmental body, agency or official is required by or with respect to the
Company in connection with the execution, delivery and performance by the
Company of this Agreement except (i) for such filings as may be required under
Regulation D promulgated under the Securities Act of 1933, as amended
(“Regulation D”), or under any applicable state securities laws, (ii) for such
other filings and approvals as have been made or obtained, or (iii) where the
failure to obtain any such order, license, consent, authorization,

 

3



--------------------------------------------------------------------------------

approval or exemption or give any such notice or make any filing or registration
would not have a material adverse effect on the ability of the Company to
perform its obligations hereunder and thereunder.

SECTION 2.04. Noncontravention. The execution, delivery and performance by the
Company of this Agreement does not and will not (i) violate the Company charter
and bylaws, (ii) violate any law, rule, regulation, judgment, injunction, order
or decree applicable to or binding upon the Company, (iii) violate any contract,
agreement, license, lease or other instrument, arrangement, commitment,
obligation, understanding or restriction of any kind to which the Company is a
party or (iv) require any consent or other action by any person under,
constitute a default under (with due notice or lapse of time or both), or give
rise to any right of termination, cancellation or acceleration of any right or
obligation of the Company or to a loss of any benefit to which the Company is
entitled under any provision of any agreement or other instrument binding upon
the Company or any of its assets or properties.

SECTION 2.05. Capitalization. At and immediately after the Subscription Closing
there will be no outstanding (i) shares of capital stock or voting securities of
the Company, (ii) securities of the Company convertible into or exchangeable for
shares of capital stock or voting securities of the Company or (iii) options or
other rights (other than preemptive rights pursuant to the Stockholders
Agreement) to acquire from the Company, or other obligation of the Company to
issue any capital stock, voting securities or securities convertible into or
exchangeable for capital stock or voting securities of the Company, except
(A) for the Shares to be issued hereunder, and (B) the securities set forth on
Schedule II hereto.

SECTION 2.06. Valid Issuance of Shares. At Subscription Closing, the Shares will
have been duly and validly authorized and when issued, sold and delivered in
accordance with the terms hereof for the consideration expressed herein, will be
validly issued, fully paid and nonassessable shares of Company Series A
Preferred Stock, Company Class L Common Stock or Company Class A Common Stock,
as the case may be, free and clear of all claims, liens and encumbrances, other
than any claims, liens and encumbrances created by the Stockholders Agreement.

ARTICLE III.

REPRESENTATION AND WARRANTIES OF THE PURCHASERS

Each Purchaser, severally and not jointly, and solely with respect to such
Purchaser, represents and warrants to the Company that:

SECTION 3.01. Existence. Such Purchaser (if not a natural person) is a
corporation, limited partnership, limited liability company, government pension
plan or other entity, as the case may be, duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization.

SECTION 3.02. Authorization; Power; Validity. The execution and delivery by such
Purchaser (if not a natural person) of this Agreement and the consummation of
the transactions contemplated hereby are within such Purchaser’s powers and have
been duly authorized by all

 

4



--------------------------------------------------------------------------------

necessary action on the part of such Purchaser. This Agreement has been duly
executed and delivered by such Purchaser. This Agreement constitutes a valid and
binding agreement of such Purchaser, enforceable against such Purchaser in
accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief, or
other equitable remedies and (iii) with respect to provisions relating to
indemnification and contribution, as limited by considerations of public policy
and by federal or state securities laws.

SECTION 3.03. Governmental Authorization. No order, license, consent,
authorization or approval of, or exemption by, or action by or in respect of, or
notice to, or filing or registration with, any governmental body, agency or
official is required by or with respect to such Purchaser in connection with the
execution, delivery and performance by such Purchaser of this Agreement except
(i) for such filings and notices of sale as may be required under Regulation D
or under any applicable state securities laws, (ii) for such other filings and
approvals as have been made or obtained, or (iii) where the failure to obtain
any such order, license, consent, authorization, approval or exemption or give
any such notice or make any filing or registration would not have a material
adverse effect on the ability of such Purchaser to perform such Purchaser’s
obligations hereunder or thereunder.

SECTION 3.04. Noncontravention. The execution, delivery and performance by such
Purchaser of this Agreement does not and will not (i) violate, if such Purchaser
is not a natural person, the certificate of incorporation, bylaws, certificate
of limited partnership, agreement of limited partnership, certificate of
formation, limited liability company agreement or other organizational documents
of such Purchaser, (ii) violate any law, rule, regulation, judgment, injunction,
order or decree applicable to or binding upon such Purchaser, (iii) violate any
contract, agreement, license, lease or other instrument, arrangement,
commitment, obligation, understanding or restriction of any kind to which such
Purchaser is a party, (iv) require any consent or other action by any person
under, constitute a default under (with due notice or lapse of time or both), or
give rise to any right of termination, cancellation or acceleration of any right
or obligation of such Purchaser under any provision of any agreement or other
instrument binding upon such Purchaser or any of its assets or properties or
(v) result in the creation or imposition of any material lien, claim, charge,
pledge, security interest or other encumbrance with respect to any Shares
acquired hereunder.

SECTION 3.05. Purchase for Investment. Such Purchaser is purchasing the Shares
being purchased by such Purchaser hereunder for investment for such Purchaser’s
own account and not with a view to, or for sale in connection with, any
distribution thereof.

SECTION 3.06. Private Placement.

(a) Such Purchaser’s financial situation is such that such Purchaser can afford
to bear the economic risk of holding the Shares being purchased by such
Purchaser hereunder for an indefinite period of time, and such Purchaser can
afford to suffer the complete loss of such Purchaser’s investment in the Shares.

 

5



--------------------------------------------------------------------------------

(b) Such Purchaser’s knowledge and experience in financial and business matters
are such that such Purchaser is capable of evaluating the merits and risks of
such Purchaser’s investment in the Shares or such Purchaser has been advised by
a representative possessing such knowledge and experience.

(c) Such Purchaser understands that the Shares acquired hereunder are a
speculative investment which involves a high degree of risk of loss of the
entire investment therein, that there will be substantial restrictions on the
transferability of the Shares and that following the date hereof there will be
no public market for the Shares and that, accordingly, it may not be possible
for such Purchaser to sell or pledge the Shares, or any interest in the Shares,
in case of emergency or otherwise.

(d) Such Purchaser and such Purchaser’s representatives, including, to the
extent such Purchaser deems appropriate, such Purchaser’s legal, professional,
financial, tax and other advisors, have reviewed all documents provided to them
in connection with such Purchaser’s investment in the Shares, and such Purchaser
understands and is aware of the risks related to such investment.

(e) Such Purchaser and such Purchaser’s representatives have been given the
opportunity to examine all documents and to ask questions of, and to receive
answers from, the Company, Target and their respective representatives
concerning the Company, Target, the terms and conditions of such Purchaser’s
acquisition of the Shares and related matters and to obtain all additional
information which such Purchaser or such Purchaser’s representatives deem
necessary.

(f) Such Purchaser is an “accredited investor” as such term is defined in
Regulation D.

SECTION 3.07. No Other Representations and Warranties. Each Purchaser hereby
acknowledges and agrees that the representations and warranties set forth in
this Article III hereof are the only representations, warranties and statements
being relied on by such Purchaser in connection with this Agreement.

ARTICLE IV.

CONDITIONS TO CLOSING

SECTION 4.01. Conditions to the Obligations of the Purchasers and the Company.
The obligations of each of the Purchasers and the Company to consummate the
transactions contemplated hereby are subject to the satisfaction or waiver of
the following conditions:

(a) No provision of any applicable law, rule or regulation and no judgment,
injunction, order or decree by any court or other governmental or other entity
of competent jurisdiction shall prohibit the consummation of the transactions
contemplated hereby.

(b) All material actions by or in respect of, or filings with, or approvals of,
any governmental or regulatory entity, body, agency, official or authority
required to be taken, made or obtained prior to the Subscription Closing to
permit the consummation of the transactions contemplated hereby shall have been
taken, made or obtained.

 

6



--------------------------------------------------------------------------------

(c) The conditions to the consummation of the Merger set forth in Article V of
the Merger Agreement, shall have been satisfied or waived.

SECTION 4.02. Conditions to the Obligations of the Purchasers. The obligation of
each Purchaser to consummate the transactions contemplated hereby is subject to
the satisfaction or waiver (by each Purchaser as to himself, herself or itself)
of the following further conditions:

(a) The Company shall have performed in all material respects all of its
obligations hereunder required to be performed by it on or prior to the date of
the Subscription Closing.

(b) The representations and warranties of the Company contained in this
Agreement in Sections 2.05 and 2.06 shall be true and correct in all respects,
and all other representations of the Company contained in this Agreement shall
be true and correct in all material respects when made and as of the date of the
Subscription Closing, as if made on such date.

SECTION 4.03. Conditions to the Obligation of the Company. The obligation of the
Company to consummate the transactions contemplated hereby is subject to the
satisfaction or waiver of the following further conditions:

(a) Each Purchaser shall have performed in all material respects all of its
obligations hereunder required to be performed by such Purchaser on or prior to
the date of the Subscription Closing.

(b) The representations and warranties of each Purchaser contained in this
Agreement shall be true and correct in all material respects when made and as of
the date of the Subscription Closing, as if made on such date; provided that the
representations and warranties set forth in Section 3.05 and Section 3.06 shall
be true and correct in all respects when made and as of the date of the
Subscription Closing, as if made on such date.

ARTICLE V.

TERMINATION

SECTION 5.01. Termination. This Agreement shall be terminated, and the
transactions contemplated hereby abandoned at any time prior to the Subscription
Closing, upon the Merger Agreement being terminated. In addition, the
obligations of any Purchaser under the terms of this Agreement, may be
terminated at any time prior to the Subscription Closing upon the mutual
agreement of the Company, OEP and such Purchaser.

SECTION 5.02. Effect of Termination. If this Agreement (or the obligations of
any one Purchaser) is terminated, as the case may be, as permitted by
Section 5.01, such termination shall be without liability of any party (or any
stockholder, general partner, limited partner, member, director, officer,
trustee, employee, agent, consultant or representative of such party) to any of

 

7



--------------------------------------------------------------------------------

the other parties to this Agreement and this Agreement (or the obligations of
such Purchaser, as the case may be) shall become void and of no further force or
effect. Notwithstanding the foregoing, the provisions of this Section 5.02 and
of Article VI shall survive any termination hereof pursuant to Section 5.01.

ARTICLE VI.

MISCELLANEOUS

SECTION 6.01. Survival. All of the covenants, agreements, representations and
warranties contained herein shall survive the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby.

SECTION 6.02. Notices. Any notice or communication required or permitted
hereunder shall be in writing and shall be delivered personally, delivered by
nationally recognized overnight courier service, sent by certified or registered
mail, postage prepaid, or sent by facsimile (subject to electronic confirmation
of such facsimile transmission). Any such notice or communication shall be
deemed to have been given (i) when delivered, if personally delivered, (ii) one
business day after it is deposited with a nationally recognized overnight
courier service, if sent by nationally recognized overnight courier service,
(iii) the day of sending, if sent by facsimile prior to 5:00 p.m. (EST) on any
business day or the next succeeding business day if sent by facsimile after 5:00
p.m. (EST) on any business day or on any day other than a business day or
(iv) five business days after the date of mailing, if mailed by certified or
registered mail, postage prepaid, in each case, to the following address or
facsimile number, or to such other address or addresses or facsimile number or
numbers as such party may subsequently designate to the other parties by notice
given hereunder:

if to the Company, to it at:

 

NCO Group, Inc. 507 Prudential Road Horsham, PA 19044
Attention: Michael J. Barrist Facsimile: (215) 441-3908

with a copy to:

 

Dechert LLP Cira Centre 2929 Arch Street Philadelphia, PA 19104 Attention:  
Carmen J. Romano, Esq.   Derek M. Winokur, Esq. Facsimile: (215) 994-2222

if to any Purchaser, to such Purchaser at the address set forth for such
Purchaser on Schedule I hereto.

 

8



--------------------------------------------------------------------------------

SECTION 6.03. Amendments and Waivers. (a) Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and,
in the case of an amendment, signed by (i) the Company, (ii) OEP and (iii) a
majority-in-interest of the Preemptive Purchasers (determined by reference to
the number of Shares purchased hereunder) or, in the case of a waiver, signed by
the party against whom the waiver is to be effective.

(b) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

SECTION 6.04. Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such cost or expense.

SECTION 6.05. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. No party hereto shall assign this Agreement or
any of its rights, interests or obligations hereunder without the prior written
consent of the Company and OEP; provided, however, after the Closing, any
Purchaser may assign its rights under this Agreement to any transferee of the
Shares purchased by such Purchaser hereunder in connection with any transfer of
Shares which is made in compliance with the terms of the Stockholders Agreement.

SECTION 6.06. Governing Law. This Agreement, and all claims arising hereunder or
relating hereto, shall be governed and construed and enforced in accordance with
the laws of the State of New York.

SECTION 6.07. Jurisdiction. The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby may only be brought in a the United States District Court for the
Southern District of New York or any New York State court sitting in the borough
of Manhattan, New York County, New York, and each of the parties hereby consents
to the exclusive jurisdiction of such courts in any such suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such suit, action or proceeding in any such court or that any such suit, action
or proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, and each party agrees that, in addition to
any method of service of process otherwise permitted by law, service of process
on each party may be made by any method for giving such party notice as provided
in Section 6.02, and shall be deemed effective service of process on such party.

SECTION 6.08. Waiver Of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT, ANY ANCILLARY AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

9



--------------------------------------------------------------------------------

SECTION 6.09. Counterparts; Third Party Beneficiaries. This Agreement may be
executed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. No provision of this Agreement shall confer upon any person other
than the parties hereto any rights or remedies hereunder.

SECTION 6.10. Entire Agreement. This Agreement constitutes the entire agreement
among the parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings, both oral and written, among the parties
with respect to the subject matter hereof.

SECTION 6.11. Severability. If one or more provisions of this Agreement are
finally held to be unenforceable under applicable law, such provision shall be
deemed to be excluded from this Agreement and the balance of this Agreement
shall be interpreted as if such provision were so excluded and shall be enforced
in accordance with its terms to the maximum extent permitted by law.

SECTION 6.12. Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. As used in this Agreement, the words “hereof’,
“herein”, “herewith” and words of similar import shall, unless otherwise stated,
be construed to refer to this Agreement as a whole and not to any particular
provision of this Agreement, and the words “Article” and “Section” are
references to the articles and sections of this Agreement unless otherwise
specified. Whenever the words “include,” “includes,” or “including” are used in
this Agreement they shall be deemed to be followed by the words “without
limitation.” The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such terms. The parties hereto have
participated jointly in the negotiation and drafting of this Agreement. In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.

[SIGNATURE PAGES FOLLOW]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed and delivered
this Agreement as of the day and year first above written.

 

COMPANY:   NCO GROUP, INC.   By:  

/s/ John R. Schwab

  Name:   John R. Schwab   Title:   Executive Vice President & CFO

Signature Page to Subscription Agreement



--------------------------------------------------------------------------------

PURCHASERS:   ONE EQUITY PARTNERS II, L.P.     By:   OEP GENERAL PARTNER II,
L.P., its General Partner       By:   OEP HOLDING CORPORATION, its General
Partner       By  

/s/ Daniel Selmonosky

      Name:   Dan Selmonosky       Title:     OEP II CO-INVESTORS, L.P.     By:
  OEP CO-INVESTORS MANAGEMENT II, LTD., its General Partner       By  

/s/ Daniel Selmonosky

      Name:   Dan Selmonosky       Title:     OEP II PARTNERS CO-INVEST, L.P.  
  By:   OEP II PARTNERS CO-INVEST G.P., LTD., its General Partner       By  

/s/ Daniel Selmonosky

      Name:   Dan Selmonosky       Title:  

Signature Page to Subscription Agreement



--------------------------------------------------------------------------------

BARRIST FAMILY FOUNDATION, INC. By:  

/s/ Michael J. Barrist

Name:   Michael J. Barrist Title:   Trustee

Signature Page to Subscription Agreement



--------------------------------------------------------------------------------

/s/ Steven L. Leckerman

Steven L. Leckerman

/s/ Steven L. Winokur

Steven L. Winokur

/s/ Stephen W. Elliott

Stephen W. Elliott

/s/ Albert Zezulinski

Albert Zezulinski

/s/ Joshua Gindin

Joshua Gindin

/s/ John R. Schwab

John R. Schwab

Signature Page to Subscription Agreement



--------------------------------------------------------------------------------

The following schedules and exhibits are omitted. NCO Group, Inc. agrees to
furnish supplementally a copy of such schedules and/or exhibits to the
Securities and Exchange Commission upon request.

SCHEDULE

Schedule I – Issuance of Shares

Schedule II – Pre-Issuance Capitalization Table